DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al (JP 2007002893).
Okamoto et al disclose a construction machine comprising: an automotive vehicle body (11) provided with a front device (2) at a front side in a front-rear direction (see Fig 7); a floor member (21) provided in said vehicle body (11), said floor member (21) having an operator's seat (22) at a rear side and having a footrest part (31) as a front side (see Fig 2); a pilot valve (33) including a valve case (unnumbered housing of 33, see Fig 4) provided to bore through said floor member (21) in a position of said footrest part (31), and a rotational part (37) to be rotated in an upper-lower direction in an upper side section of said valve case (unnumbered housing of 33, see Fig 4) projecting from said footrest part (31); a foot pedal (28) that is provided in said rotational part (37) of said pilot valve (33) to extend in the front-rear direction and is foot-operated between a front step (35) position in which a front side of said foot pedal (28) is depressed from a neutral position where said rotational part (37) of said pilot valve (33) is in a free state and a rear step (36)  position in which a rear side of said foot pedal (28) is depressed from the neutral position of said rotational part (37); and a pedal operation switching mechanism (61) that is provided between said footrest part (31) and said foot pedal (28) and switches a movement pattern at the time of foot-operating said foot pedal (28), characterized in that: said pedal operation switching mechanism (61) can switch said foot pedal (28) to any movement pattern of three movement patterns of; a first movement pattern (C) of being capable of the operation of depressing the front side of said foot pedal from the neutral position of said rotational part and of being capable of the operation of depressing the rear side of said foot pedal from the neutral position, a second movement pattern (B) of being capable of the operation of depressing only the front side of said foot pedal from the neutral position of said rotational part, and a third movement pattern (A) of fixing the movement of said foot pedal in the neutral position of said rotational part (see ¶28).
Re claim 2, said pedal operation switching mechanism (61) includes: a movement pattern switching section (64) that performs the switching of the movement patterns in order of said first movement pattern (C), said second movement pattern (B) and said third movement pattern (A) from the front side (35) of said foot pedal (28) in the front-rear direction (see ¶29); and a pedal operation restricting section that restricts the rear step (36) operation of said foot pedal (28) at the time of being switched to said second movement pattern (B) by said movement pattern switching section (64) and restricts the operation of said foot pedal (28) at the time of being switched to said third movement pattern (A) by said movement pattern switching section (64).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100274436		State of the art
US 7032471 			State of the art
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656